      Case: 1:21-cv-00897 Document #: 5 Filed: 02/18/21 Page 1 of 3 PageID #:36




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GRUMPY CAT LIMITED,                                        )
                                                           )   Case No. 21-cv-897
              Plaintiff,                                   )
                                                           )    Judge
v.                                                         )
                                                           )
THE INDIVIDUALS, CORPORATIONS,                             )
LIMITED LIABILITY COMPANIES,                               )
PARTNERSHIPS AND UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED                                    )
ON SCHEDULE A HERETO,                                      )
                                                           )
              Defendants.                                  )

             PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff, GRUMPY CAT LIMITED (“Plaintiff”), files this Motion requesting leave to

file the following documents under seal: (1) Plaintiff’s Schedule A attached to the Complaint,

which identifies and includes a list of the Defendant Domain Names, domain name registration

information, and Online Marketplace Accounts; and (2) screenshot printouts showing the active

Defendant Internet Stores (Exhibit 2) to the Declaration of Bryan B. Bundesen.

       In this action, Plaintiff is requesting temporary ex parte relief based on an action for

trademark counterfeiting. Sealing this portion of the file is necessary to prevent the Defendants

from learning of these proceedings prior to the execution of the temporary restraining order. If

Defendants were to learn of these proceedings prematurely, the likely result would be the

destruction of relevant documentary evidence and the hiding or transferring of assets to foreign

jurisdictions, which would frustrate the purpose of the underlying law and would interfere with

this Court’s power to grant relief. Once the temporary restraining order has been served on the
     Case: 1:21-cv-00897 Document #: 5 Filed: 02/18/21 Page 2 of 3 PageID #:37




relevant parties and the requested actions are taken, Plaintiff will move to unseal these

documents.


                                  Respectfully submitted,
Dated: February 18, 2021
                                  By:    s/Michael A. Hierl             _
                                         Michael A. Hierl (Bar No. 3128021)
                                         William B. Kalbac (Bar No. 6301771)
                                         Hughes Socol Piers Resnick & Dym, Ltd.
                                         Three First National Plaza
                                         70 W. Madison Street, Suite 4000
                                         Chicago, Illinois 60602
                                         (312) 580-0100 Telephone
                                         (312) 580-1994 Facsimile
                                         mhierl@hsplegal.com

                                         Attorneys for Plaintiff
                                         Grumpy Cat Limited




                                            2
        Case: 1:21-cv-00897 Document #: 5 Filed: 02/18/21 Page 3 of 3 PageID #:38




                                 CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that a true and correct copy of the foregoing

Motion for Leave to File Under Seal was filed electronically with the Clerk of the Court and

served on all counsel of record and interested parties via the CM/ECF system on February 18,

2021.




                                                       s/Michael A. Hierl




                                                 3
